FILED
                             NOT FOR PUBLICATION                            DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLARENCE DEMETRIUS TATE,                          No. 08-56582

               Plaintiff - Appellant,             D.C. No. 5:08-cv-00024-VAP-OP

  v.
                                                  MEMORANDUM *
KEITH STANTON; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Central District of California
                     Virginia A. Phillips, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Clarence Demetrius Tate, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his action brought under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), and from the pre-filing order


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
designating him a vexatious litigant. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the dismissal, Shanks v. Dressel, 540 F.3d 1082, 1086 (9th Cir.

2008), and review for an abuse of discretion the entry of the pre-filing order,

Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1056 (9th Cir. 2007) (per

curiam). We may affirm on any ground supported by the record. O’Guinn v.

Lovelock Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir. 2007). We affirm.

        The district court properly dismissed the action because Tate failed to plead

facts to state a RICO claim against the defendants. See Turner v. Cook, 362 F.3d
1219, 1228-31 (9th Cir. 2004) (discussing elements of a RICO claim); Moss v. U.S.

Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (stating that a complaint must

allege facts that are “plausibly suggestive of a claim entitling the plaintiff to relief”

(citing Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009))).

        The district court did not abuse its discretion in declaring Tate a vexatious

litigant and entering a pre-filing order against him. See Molski, 500 F.3d at 1057-

61. The court provided Tate with notice and an opportunity to respond, discussed

Tate’s numerous prior lawsuits, found the lawsuits to be frivolous and harassing,

and narrowly tailored its order to address Tate’s particular abuses. See id.

        Tate’s remaining contentions are unpersuasive.




/Research                                   2                                      08-56582
        Tate’s requests for judicial notice are denied. See Santa Monica Food Not

Bombs v. City of Santa Monica, 450 F.3d 1022, 1025 n.2 (9th Cir. 2006) (declining

to take judicial notice of documents that were not relevant to the resolution of the

appeal).

        Tate’s motion to consolidate appeals is denied as moot.

        AFFIRMED.




/Research                                  3                                   08-56582